Los lieclios éstán expresados en la opinión.
El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
La demanda, origen de este caso, se entabló por nn me-nor de edad, representado por sn padre, en solicitud de que se declarara falsa cierta deuda reconocida por el abuelo del menor en testamentos que otorgara en 1892, 1898 y 1908, y nula la venta de ciertos inmuebles simuladamente hecha para pagar la deuda falsa. Las alegaciones son extensas y tam-bién lo fue Ja prueba practicada. La corte falló en contra del demandante, y transcribiendo los hechos declarados pro-bados por ella, se forma un concepto claro y preciso de to-das las cuestiones envueltas en el pleito.
“1. Hace 24 años, o sea en 15 de junio de 1892 y por una escritura pública otorgada en esta ciudad ante el notario Ledo. Santiago R. Palmer, Don José Nicanor Pecunia hizo su testamento, en el cual, además de otras disposiciones, hizo la siguiente:
“ ‘Declaración especial: Declara que está debiendo a su hermana Doña Apolinaria -Diviñó la cantidad de quince mil pesos moneda *304corriente que le lia facilitado en diferentes épocas para atender a la compra de una finca rústica, su fomento y otras atenciones y por lo que con preferencia a todo será abonada la expresada suma.’
“2. Por otra escritura pública No. 77, otorgada en esta ciudad a 4 de abril de 1898, ante el propio notario Ledo. Santiago R. Palmer, el prenombrado Don José Nicanor Pecunia, hizo de nuevo su testa-mento, revocando el relacionado en el párrafo anterior, en el cual además de otros extremos, volvió a repetir la declaración especial de estarle adeudando a Doña Apolinaria Diviñó la suma de quince mil pesos a que se ha hecho referencia en dicho testamento anterior.
“3. Por escritura pública otorgada en esta ciudad bajo el No. 307, a 30 de mayo de 1908, ante el notario Ledo. Mariano Riera Palmer, el propio Don José Nicanor Pecunia traspasó por título de venta absoluta a favor de Doña Apolinaria Diviñó las fincas descritas en el párrafo 8o. de la demanda enmendada, en adjudicación de pago de la deuda que había reconocido el vendedor primeramente por su testamento de 15 de junio de 1892 y por el segundo de 4 de abril de 1898.
“4. Por escritura pública número 309 otorgada asimismo en esta ciudad a 31 de mayo de 1908, ante el notario Ledo. Mariano Riera Palmer, el mismo Don José Nicanor Pecunia hizo su último testa-mento que es el que ha quedado vigente, en el cual además de otros extremos propios de la naturaleza de tal documento, declaró que los quince mil pesos que declaró adeudar a su hermana Doña Apolinaria Diviñó los había pagado dándole en pago las fincas urbanas a que se ha hecho referencia.
“5. Por escritura pública No. 351, otorgada en esta ciudad, a Io. de junio de 1910 ante el notario Ledo. Mariano Riera Palmer, se prac-ticó la partición de los bienes relictos al fallecimiento de Don José Nicanor Pecunia, basándose en el testamento de 31 de mayo de 1908, relacionado en el párrafo anterior, en cuya partición concurrió e intervino el menor demandante representado por su padre José Iba-ñes, recibiendo la parte de la herencia que en dicha partición le correspondió.
“6. Desde 30 de mayo de 1908 en que se otorgó la escritura de de venta por adjudicación de pago a favor de Doña Apolinaria Diviñó, de las casas objeto de este pleito, dichas casas fueron administradas por Don Juan R. Martínez, en nombre y representación de la com-pradora Doña Apolinaria Diviñó, quien percibía y percibió hasta su muerte los productos y rentas de las mismas, ejercitando desde en-tonces actos dominicales sobre dichas propiedades.
*3057. Don José Nicanor Pecunia falleció en su hacienda denominada ‘Rolón,’ el 7 de diciembre de 1909, y Doña Apolinaria Diviñó falleció en esta ciudad el día Io. de mayo de 1914.
“8. La prueba es contradictoria con respecto a la solvencia o in-solvencia dé la acreedora y compradora Doña Apolinaria Diviñó, pues mientras al demandante lia tratado de probar con sus testigos que Doña Apolinaria Diviñó era pobre y era ayudada por su her-mano Don José Nicanor Pecunia, el demandado ha presentado prueba para contradecirla, consistente en la .escritura de 1875 por da que Doña Apolinaria adquiere la mitad en condominio de la casa de la playa de esta ciudad en que vivía. Don Nicanor y Doña Apolinaria con sus familiares, cuyo condominio retiene como dueña hasta el año de 1897, en que lo vende a su sobrina José Emilia Pecunia; en otra 'escritura del año 1865 por la que Don José Miret vende a Doña Apo-linaria y otras personas una finca rústica de 67 cuerdas de terreno por 8,800 escudos moneda corriente en aquella época; y la declara-ción de Luisa Pacheco, persona de alguna edad, tendente a demostrar que Doña Apolinaria disponía de dinero y era mujer trabajadora y laboriosa; por todo lo cual y apreciando además la demás prueba en conjunto la corte llega a la conclusión de que sobre este punto en que ha versado la mayor prueba del demandante, la cual es muy débil e insuficiente, .no se ha demostrado que Doña Apolinaria Diviñó fuera tal pobre insolvente, y que viviera en la mayor miseria.
“9. No ha habido evidencia alguna- ni se ha intentado probar por el demandante siquiera, como se alega en la demanda, el acuerdo o conspiración fraudulenta entre Doña Apolinaria Diviñó y Don José Nicanor Pecunia, para despojar a su hija de éste Isabel Georgina Pecunia, de la mayor parte de su haber hereditario, ni tampoco ha habido prueba para demostrar que la declaración de deuda hecha por Don José Nicanor Pecunia en su testamento de 1892, fuera falsa o simulada, ni que la escritura de venta en adjudicación de pago de 30 de mayo de 1908 por Don Nicanor a Doña Apolinaria fuera simu-lada y falsa o se hiciera para defraudar al menor demandante, por cuyo motivo la acción del demandante fracasó también en este particular.
“10. Con respecto a la alegación XII de la demanda del deman-dante cuando el demandado comenzó a practicar su prueba para de-mostrar lo contrario, el demandante retiró su alegación, pero el de-mandado practicó toda su prueba demostrativa de que la que ejercía el absoluto control y disponía de las rentas de las fincas urbanas objeto de este pleito, lo fué la compradora Doña Apolinaria Diviñó. ’ ’
*306' En sn alegato la parte apelante señala diez errores que pueden estudiarse en tres grupos, a saber: 1, cometidos antes del juicio; 2, con motivo de la práctica de las pruebas, y 3, al apreciar la. evidencia.
1. Sostiene el apelante que la corte de distrito erró al no eliminar la contestación de la demandada y la “materia nueva” contenida en la misma.
Forma parte de los autos un pliego de excepciones y de él no aparece que el demandante tomara excepción a la or-den de la corte negando la eliminación solicitada. La mo-ción del demandante se incluye en la transcripción del récord y también la orden de la corte. De esta última resulta que la moción fué discutida en-corte abierta por los abogados de ambas partes y resuelta luego por la corte, sin que. consto de los autos que se tomara excepción o que se encontrara au-sente el demandante. Bajo tales circunstancias, de acuerdo con la ley y la jurisprudencia, no debemos considerar, ni me-nos resolver las cuestiones suscitadas por el apelante en su alegato.
“Se señala también como error,” dice la Corte Suprema de California, “la negativa de la corte a eliminar la. contes-tación enmendada y la contrademanda. No puede tomarse en consideración este señalamiento de error, por razón de que una orden rehusando eliminar una alegación no es una de.aquellas órdenes o resoluciones que se consideran excep-cionadas por la sección 647 del Código de. Enjuiciamiento ( ivil, a menos que la misma sea dictada en ausencia de la parte peticionaria. Los autos no-demuestran que el apelante tomaia excepción de la resolución de la corte ni que estu-viera ausente cuando la misma fué dictada. No se preparó pliego de excepciones que abarcara la acción de la corte a este respecto, sin lo cual la notificación, lan moción para eli-minar y la orden de la corte denegando tal moción, no podían formar parte del legajo de la sentencia de acuerdo con la *307sección 670 del Código de Enjuiciamiento Civil.” Ganceart v. Henry, 98 Cal. 281, 283.
Las secciones 647 y 670 del Código de Enjuiciamiento Civil de California a que se refiere la decisión de la Corte Su-prema de diclio Estado que acabamos de citar, equivalen a los artículos 213 y 223 de nuestro código sobre la materia.
2. Entre otros la demandada presentó en el acto de la vista los siguientes documentos: a, escritura No. 354 de testamento otorgada por Apolinaria Divinó, ante notario, en 1911; b,' escritura No. 109 en combinación con la 386, ..ambas otorga-das ante notario; la primera en 1875 y la segunda en 1897, sobre venta de finca urbana; c, escritura No. 681 otorgada ante notario en 1865 sobre venta de finca rustica, y el, otra escritura aclaratoria de la anterior.
Tanto en la exposición del caso como en el pliego de ex-cepciones el demandante se limitó a consignar con respecto a cada uno de los indicados documentos, que la demandada los presentó como prueba, que la corte los admitió y que el demandante tomó excepción. Y esto es, de acuerdo con la jurisprudencia, insuficiente. Copiamos del caso de Falero et al. v. Falero, 15 D. P. R. 124, lo que sigue:
“El Juez Asociado Sr. Swayn'e, en el caso de Burton v. Driggs, se expresa en los términos siguientes:
“ ‘Es regla de derecho que cuando una parte se opone a la ad-misión de algún testimonio está obligada a formular su objeción en términos precisos, y en un procedimiento por causa de error queda dicha parte limitada en la discusión de tal objeción a los propios tér-minos en que la formulara.’
“Este principio ha merecido también consideración en el Estado de California, en donde el Juez Asociado Sr. Field, dice en el caso de Killer v. Kimbal, 10 Cal. 268.
“ ‘Para que una objeción pueda ser considerada no solamente debe ser sobre un punto sustancial, que afecte los derechos de las partes, sino que también el fundamento de la misma debe expresarse precisamente. ’
“Y también en el caso de Martin v. Travers, 12 Cal. 245, el mismo juez hace las siguientes observaciones:
*308" 'Cuando una parte presenta objeción a la admisión de prueba durante el juicio, debe expresar el fundamento de su objeción al tiempo de formularla. Objeciones de carácter general no son suñcientes. La parte debe señalar con su dedo, durante el juicio, el punto preciso contra el cual objeta; de otro modo este tribunal no podrá tomarla en consideración.’ ”
También presentó la parte demandada como prueba la escritura No. 309, otorgada en 1908, ante notario, por José Nicanor Pecunia, o sea el último testamento de éste en el cual hizo constar que babía pagado a Doña Apolinariá Divinó la •deuda reconocida en sus anteriores testamentos, y la escri-tura No. 351, otorgada ante notario, en 1910, sobre partición de los bienes dejados a su fallecimiento por el dicbo Pecunia.
Ningún fundamento se consigna en el pliego de excepcio-nes, pero de la exposición del caso aparece con respecto a la escritura No. 309, que "el demandante se opone a la ad-misión de este documento porque es posterior a los hechos alegados en la demanda,” y con respecto a la escritura No. 351, que "el demandante se opone a la admisión de ese do-cumento, porque es del año 1910.”
La corte no cometió error alguno. Ambos documentos guardaban estrecha relación con el acto cuya falsedad se alega por el demandante. ' Pecunia no solo reconoció por sus tes-tamentos de 1892 y 1898 la deuda que tenía contraída con su hermana, si que también en su último testamento otorgado en 1908 se refirió a ella para consignar que la había satisfe-cho. La partición demuestra que se cumplieron las disposi-ciones del testador.
El mismo argumento de “posterioridad” empleó el deman-dante para oponerse a la declaración de Juan Ramón Mar-tínez, administrador de los bienes de la demandada, que ma-nifestó que ésta desde que los adquirió recibió sus produc-tos, y a la presentación del libro en que constaban las cuen-tas de dicha administración, llevado por el testigo Carmelo-Besosa, empleado del administrador Martínez.
*309Gomo puede verse, tampoco la corte cometió los errores que le atribuye el apelante. Si éste alegó que la venta de Pe-cunia a su hermana era simulada, no puede sostenerse que sea prueba impertinente demostrar que no solo se hizo cons-tar la traslación de dominio en un documento, sino que de hecho se verificó, entrando la compradora a percibir los pro-ductos de los bienes adquiridos.
3. Hemos examinado toda la prueba practicada por am-bas partes y a nuestro juicio la conclusión a que llegó final-mente la corte de distrito es correcta.
Desde 1892 reconoció Pecunia de modo solemne que debía a su hermana que con él vivía y trabajaba y continuó con él viviendo y trabajando hasta su muerte, la deuda de quince mil pesos que reconoció de nuevo, también en forma solemne, en 1898, que satisfizo diez años más tarde y a la que volvió a referirse en el testamento bajo el cual murió.
Al demandante incumbía probar la falsedad de tales ac-tos. La declaración de Josefa G-onzález, mujer que entró al servicio de Pecunia y de su hermana Apolinaria para cui-dar al demandante, pequeño niño nieto de Pecunia, huér-fano de madre, que vivía en la casa de su abuelo, es sospe-chosa. También lo es la del padre del demandante. Am-bas se refieren a ciertas admisiones hechas durante su vida por la Señora Divinó, con respecto a su carencia de bienes de fortuna. Se comprende que el juez de distrito, que vió declarar a ambos testigos, no diera crédito a sus dichos.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.